PECK, C. J.
There is no error in this record. Appellant was convicted of an assault and battery with a stick, and fined one dollar, and judgment was rendered for the fine and the cost of the prosecution. Thereupon, appellant paid the fine to the clerk, but refused to pay the cost, or to confess judgment, with good and sufficient sureties, for its payment, and moved to- be discharged. Her motion was denied, and the court sentenced her to hard labor for the ■ county for tern days; and she excepted to the ruling and judgment of the court, and appeals to this court to have the sentence and judgment of the circuit court reversed.
Her counsel insists that section 3760 of the Revised Code, which provides, that “if the fine and costs are not paid, or a judgment confessed according to the provisions of the preceding section, the defendant must either be imprisoned in the county jail, or, at the discretion of the court, sentenced to hard labor for the county,” &c., is unconstitutional, in so far as it authorizes the defendant to be imprisoned in the county jail, or, at the discretion of the court, sentenced to hard labor for the county, for failing either to pay or to confess judgment for'the cost; that the cost, in such a case, is a debt, and the constitution, article 1, section 22, declares, “ that no person shall be imprisoned for debt.” In this the counsel is mistaken. In criminal cases, the cost is no more a debt than the fine, and accurately speaking, not as much so, for the fine is a sum certain in *37numero, and the cost is not. If the defendant refuses to pay the cost, or to confess a judgment with good and sufficient sureties for their payment, as provided in section 3759 of the Bevised Code, it is no violation of the constitution to compel their payment by hard work for the county.
Eet the judgment be affirmed at appellant’s costs.